DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 1/25/2022.
Claims 1, 3-4, 7-8 are subject to examination. Claims 2, 5-6 are cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the amended claim recites “API to route conference data of the video conference out from the WebRTC platform to one or more servers of a cloud computing service, wherein the one or more servers of the cloud computing service are external to the webRTC platform”.  This subject matter is not recited in the specification of the current application.  Examiner reviewed the specification but did not find support the amended claim language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. U.S. Patent Publication # 2019/0296927 hereinafter Klein) in view of Dawson et al. U.S. Patent Publication # 2019/0317748 (hereinafter Dawson) in view of Adhuri et al. U.S. Patent Publication # 2020/0159696 (hereinafter Adhuri) 
With respect to claim 1, Klein teaches a method of creating an immutable digital record of a video interview conducted over the Internet and involving two or more parties (Paragraph 26), the method comprising:
a) establishing a video conference (Paragraph 7) for the video interview using a WebRTC platform (i.e. WebRTC clients and users A wants to invite User C to the session) (Paragraph 23-25) wherein the two or more parties in the video interview access video service using web browsers running on respective computer device (i.e. user A sends the URL which user C receives the URL and clicks on the URL which triggers opening of the webRTC-enabled browser) (Paragraph 29)
b) using an Application Program Interface (API) to route conference data of the video conference out from the webRTC platform (i.e. sending the URL to user C by some appropriate mechanism via SMS email and user C receives the URL and clicks on the URL which triggers opening of the webRTC enabled browser) to one or more servers of a cloud computing service, wherein the servers of the cloud computing service are external to the WebRTC platform (i.e. user A now detects that the received call from user C contains a conference correlator and hence triggers creation of an ad-hoc conference by means of conference application server within the IMS) (Paragraph 53)
Klein does not explicitly teach identifying data streams of the conference data, including video stream and audio streams respectively uploaded by the two or more parties; separately processing the audio streams to convert speech data to text data thereby providing a text record for each party; storing the data streams and the text records at the one or more servers, or at a storage medium associated with the one or more servers; generating a hash value across the data streams and the text records and uploading the hash value to distributed Blockchain ledger.
Dawson teaches identifying data streams of the conference data, including video and audio streams uploaded by respective parties (i.e. processing audio and/or video data from the meeting)(Paragraph 13); separately processing the audio streams to convert speech data to text data thereby providing a text record for each party (i.e. using transcripts associated with audio automatically converted into text and are automatically assigned to each individual) (Paragraph 13, 16); storing the data streams and the text records at the one or more servers, or at a storage medium associated with the one or more servers (i.e. storing at the hardware server device or specialized repository)(Paragraph 19, 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dawson’s teaching in Klein’s teaching to come up with identifying data streams of the conference data and separately processing the audio streams to convert speech data.  The motivation for doing so would be so the text data can be identified, assigned to individuals based on the attributes. 
Klein and Dawson does not explicitly teach generating a hash value across the data streams and the text records and uploading the hash value to distributed Blockchain ledger.
Adhuri teaches generating a hash value across the data streams and the text records and uploading the hash value to distributed Blockchain ledger (Paragraph  32-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Adhuri’s teaching in Dawson’s teaching to come up with generating a hash value across the data streams and the text records and saving the hash value to a Blockchain Ledger.  The motivation for doing so would be to verify, track and secure save individually parsed data file.  
With respect to claim 3, Klein, Dawson and Adhuri  teaches the method according to claim 1, but Adhuri further teaches wherein uploading the hash value to the distributed Blockchain ledger comprises generates a Blockchain transaction identifier (i.e. transaction identifier)(Paragraph 30, 35) and the method further comprises saving the Blockchain transaction identifier together with the data streams and the text records (i.e. hash value of the original file, a file type which can be a word document, JPEF etc) (Paragraph 32-33, 35, 42)
With respect to claim 4, Klein, Dawson and Adhuri teaches the method according to claim 3, but Adhuri further teaches wherein saving the Blockchain transaction identifier together with the data streams and text records comprises saving the Blockchain transaction identifier together with the data stream and the text record (i.e. hash value of the original file, a file type which can be a word document, JPEF etc)   in a secure local storage medium (i.e. storing in blockchain and stored in the one or more memories of the storage system )(Paragraph 35, 37, 42)
With respect to claim 7, Klein, Dawson and Adhuri teaches the method according to claim 1, but Klein further teaches wherein said data stream include chat streams and/or other messaging streams (Paragraph 8, 16)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. U.S. Patent Publication # 2019/0296927 hereinafter Klein) in view of Dawson et al. U.S. Patent Publication # 2019/0317748 (hereinafter Dawson) in view of Adhuri et al. U.S. Patent Publication # 2020/0159696 (hereinafter Adhuri)  further in view of Sylvain et al. U.S. Patent Publication # 2015/0281234 (hereinafter Sylvain)
With respect to claim 8, Klein, Dawson and Adhuri teaches the method according to claim 1, but fails to further teaches wherein the data streams are encrypted end-to-end during the video interview.
Sylvain teaches wherein the data streams are encrypted end-to-end during the video interview (Paragraph 13, 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sylvain’s teaching in Klein, Dawson and Adhuri’s teaching to come up with having data streams encrypted end-to-end during the video conference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sylvain’s teaching in Dawson and Drake’s teaching to come up with having encrypting data streams during the video conference.  The motivation for doing so would be to authenticate the communication service by a third party before the communication session is established, therefore only authenticated parties participate in the conference.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-8 have been considered but are moot in view of new grounds of rejections.
With respect Applicant's arguments filed 1/25/2022 for the limitation “separately processing the audio streams to convert speech data to text data for providing text record for each party” have been fully considered but they are not persuasive.
Examiner respectfully disagrees with the applicant because in Paragraph 13, 16, Dawson teaches separately processing the audio streams to convert speech data to text data thereby providing a text record for each party (i.e. using transcripts associated with audio automatically converted into text and are automatically assigned to each individual) (Paragraph 13, 16). In Paragraph 13, Dawson clearly states that audio and/or video data is converted to text data and portions of the text data are assigned to specified individuals. This is functionally equivalent to the claim limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A). Kirby et al. U.S. Patent # 9,749,367 which teaches online collaborative meeting session can be recorded including recording of all audio and/or video content associated with participants or presenters in the session.
	B). Ahmad et al. U.S. Patent Publication # 2016/0117762 which teaches WEBRTC technology and using streaming services for Android mobile application using Android SDK and video conference application
	C).  Zeng et al. U.S. Patent Publication # 2021/0103873 which teaches forming a set of hash values that are sorted by the timestamps, binding self-certified data of the event for different types of data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453